     Case 1:19-cv-01220-DAD-JLT Document 46 Filed 08/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JORGE FERNANDEZ,                                  No. 1:19-cv-01220-DAD-JLT (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   SATTERFIELD, et al.,                              CERTAIN CLAIMS AND DEFENDANTS
15                      Defendants.                    (Doc. No. 45)
16

17          Plaintiff Jorge Fernandez is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 7, 2021, the assigned magistrate judge screened plaintiff’s second amended

21   complaint (“SAC”) and found that plaintiff had state cognizable claims of retaliation in violation

22   of the First Amendment against defendants Satterfield, Eslick, Salzer, Bick, Boyette, Darby, and

23   Flores-Hernandez, but that plaintiff had failed to state any other cognizable claims. (Doc. No. 43

24   at 7–12.) Plaintiff was granted leave to file a third amended complaint in an attempt to cure the

25   cited deficiencies or to notify the court of his willingness to proceed only on the claims found to

26   be cognizable in the screening order within twenty-one (21) days of service of that order. (Id. at

27   12–13.) On June 21, 2021, plaintiff notified the court that he was willing to proceed only on the

28   claims identified by the magistrate judge in the screening order as cognizable. (Doc. Nos. 44.)
                                                      1
     Case 1:19-cv-01220-DAD-JLT Document 46 Filed 08/16/21 Page 2 of 2


 1          Accordingly, on June 23, 2021, the magistrate judge issued new findings and

 2   recommendations recommending that this action proceed only on the claims found to be

 3   cognizable in the screening order of plaintiff’s SAC—specifically, plaintiff’s retaliation claims

 4   against defendants Satterfield, Eslick, Salzer, Bick, Boyette, Darby, and Flores-Hernandez. (Doc.

 5   No. 45 at 1.) The magistrate judge also recommended that all other claims brought, and all other

 6   defendants named, by plaintiff in his SAC be dismissed from this action. (Id.) The findings and

 7   recommendations were served on plaintiff and contained notice that any objections thereto were

 8   to be filed within fourteen (14) days after service. (Id. at 2.) No objections have been filed and

 9   the time in which to do so has now passed.

10          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

11   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

12   findings and recommendations are supported by the record and proper analysis.

13          Accordingly,

14          1.      The findings and recommendations issued on June 23, 2021 (Doc. No. 45) are

15                  adopted in full;

16          2.      This action shall proceed on plaintiff’s retaliation claims against defendants

17                  Satterfield, Eslick, Salzer, Bick, Boyette, Darby, and Flores-Hernandez;

18          3.      All other claims and named defendants are dismissed;

19          4.      The Clerk of the Court is directed to update the docket to include the defendants

20                  that plaintiff named in his second amended complaint; and
21          5.      This action is referred back to the assigned magistrate judge for further

22                  proceedings consistent with this order.

23   IT IS SO ORDERED.
24
        Dated:     August 16, 2021
25                                                        UNITED STATES DISTRICT JUDGE

26
27

28
                                                      2
